Citation Nr: 1418951	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  05-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the lumbar spine.

2.  Entitlement to service connection for a disability of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Lieberman  & Mark, PLLC


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963, and from January 1964 to September 1966. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2006, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record. 

In June 2007, the Board remanded the appeal to the RO to obtain additional evidentiary development.  In April 2008, the Board denied the service connection claims for a right leg disability and a back disability.  The Veteran filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court vacated the Board's decision and remanded it for further proceedings consistent with the April 2010 Memorandum Decision.  In November 2010, the Board remanded the claims for further action consistent with the April 2010 Memorandum Decision.  

The Veteran's claims were again denied by an August 2012 Board decision, and the Veteran again appealed to the Court.  In an Order dated in July 2013, the Court, vacated the August 2012 Board decision, and remanded the case to the Board for readjudication pursuant to a Joint Motion for Remand.  In the Joint Motion, the parties indicated that a remand of the Board's August 2012 decision was necessary because the Veteran was not advised at his October 2006 hearing of the relevant evidence that could be submitted to substantiate his claims.  See The July 2013 Joint Motion, page 2; see also Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010).  The Veteran's claims file has been returned to the Board for further appellate review.


The Board also notes that in April 2014 the Veteran submitted additional lay statements and medical evidence in support of his claims.  At that time, a waiver of initial RO review was also received.  No additional action in this regard is warranted.


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's lumbar spine disability, diagnosed as degenerative disc disease L5-S1, was incurred in service. 

2.  The evidence of record is in equipoise as to whether a disability of the right lower extremity, diagnosed as right leg radiculopathy, is service related. 


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a lumbar spine disability, diagnosed as degenerative disc disease L5-S1, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The requirements for establishing service connection for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

In light of the favorable disposition of the claims herein decided, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he was injured in service trying to stop a forklift from falling.  He fell injuring his right leg and back when a piece from the forklift caught on his leg causing him to fall.  Since this incident, his back and right leg have been bothering him and these injuries still persist.  He attributes his current back and leg pain to his military service.

The evidence shows that the Veteran currently suffers from degenerative changes of the lumbar spine, as well as a radiculopathy of the right lower extremity.  Having determined that the Veteran currently has diagnosed lumbar and right lower extremity disabilities, the remaining question before the Board is whether there is nexus between the currently diagnosed disorders and his service. 

Reviewing the Veteran's service treatment records, in September 1965, the Veteran was involved in an accident aboard a ship.  He was prescribed bed rest for two days due to multiple abrasions and contusions to the right knee.  After two days, his knee was bandaged and he was placed on light duty.  The examiner diagnosed a right medial collateral ligament knee injury.  The Veteran's separation examination of August 1966 does not note any problems with his leg.  With regard to the lumbar spine, the service treatment records, to include the August 1966 separation examination report, contain no complaints, findings, or diagnoses regarding a back disability.  

Post service, private employment and medical records show that on September 27, 1977, the Veteran reported that he experienced acute back pain after bending over earlier that morning.  He went to work and lifted 50 pounds which exacerbated the pain.  On examination, lumbar spine flexion and extension were limited by pain and spasm.  No diagnosis was reported at that time.  He returned 2 months later for additional treatment.  The diagnosis was muscle strain.  The reports thereafter show continued complaints of back pain with treatment.  

Private medical records dated in July 1994 show that the Veteran experienced back discomfort extending down all the way to his foot.  In August 1994, the Veteran's medical records show a right herniated disc, which was confirmed by a magnetic resonance imaging (MRI).  September 1994 medical records show the Veteran had a ruptured disc at L5-S1 and that he needed back surgery.  December 1994 medical records show that the Veteran continued to have discomfort in his legs and low back.  In April 1995 he complained of discomfort in his left low back.  

May 2003 medical records show the Veteran had right low back pain for many months.  December 2003 medical records show that the Veteran injured his back, but does not refer to a specific injury.  The Veteran's medical records from December 2004 show that he has L5-S1 right micro-hemilaminectomy with marked reduction in the disc space reductive sclerosis and vacuum disc phenomenon.  February 2005 medical records show mild narrowing of the L4-5 and L5-S1 intervertebral disc spaces.  In March 2005, the Veteran reported having low back surgery.  The examination found the alignment of the lumbar spine to be anatomic with mild narrowing of the L4-5 and L5-S1 intervertebral disc spaces.    

With regard to the right lower extremity, private medical records submitted in support of his claims, include an April 2003 letter from M.O., M.D.  This physician indicated that the Veteran had a history of bilateral calf muscle pain and concomitant burning pain at his right knee.  The doctor stated that this might be related in part to his prior right knee injury, but did not specify the injury to which he refers.  The physician indicates that the Veteran had lumbar surgery in 1994, which alleviated prior right leg radiculopathy and stated that the Veteran had right knee injuries on two occasions, but does not elaborate on these injuries.  

The record contains a report of a private May 2003 nerve conduction study report, which showed that the Veteran complained of soreness around his right knee and muscle aching or cramps in his calves.  The nerve conduction was within normal limits.  A December 2004 private MRI report of the lumbar spine showed that he was experiencing bilateral leg pain and right leg numbness.  

As for service connection based on the initial diagnosis of a lumbar spine and right leg disabilities after service, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2013).  The Veteran, as a lay person, is not competent to report that his back and right leg disorders, first shown after service, are related to service, including the documented in-service injury.  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Here there is evidence both for and against the claims.  

Pursuant to a June 2007 Board remand, the Veteran was afforded a VA examination in January 2008 to ascertain the likely etiology of any currently diagnosed right leg and back disabilities.  The examiner reviewed the entire claims file including the service treatment records and private medical records.  He stated that the Veteran reported having current bilateral leg pain.  After physical examination, which showed essentially normal findings, the examiner stated that the Veteran had a normal examination of his right knee.  He added that there was no medical association between the knee and back disabilities.  Further, the burning and tingling in both feet were secondary to diabetes mellitus and diagnosed as peripheral neuropathy.  

However, as noted in the 2010 Memorandum Decision, with regard to the right leg claim, the January 2008 VA examiner limited his discussion to the Veteran's right knee.  The parties indicated that the examiner did not account for the medical evidence of record which showed that the Veteran had various complaints related to the right leg to include ongoing vascular, neuropathic, and myopathic problems.  In regard to the lumbar spine disabilities, the Court also noted that the January 2008 VA examiner did not take into account the lay reports of an in-service back injury, when determining the etiology.  The Court found that additional VA examination was necessary to adequately addresses all disabilities of the Veteran's right leg, as opposed to only the knee disability, and to take into consideration the Veteran's report of an in-service back injury.  

The Veteran underwent another VA examination in December 2010.  He reported that he got jerked around when he fell on a forklift in the hole of a ship.  He had continued anterior groin and radicular pain down the right leg following this injury.  After considering the in-service and post-service medical and occupational histories, the examiner, a physician assistant, concluded the Veteran's current disabilities of the right lower extremity and lumbar spine were unrelated to his military trauma.  

Regarding the lumbar spine, the examiner found that other than lay statements, there was no evidence of a back injury or treatment for the back in the service.  The first evidence of any complaints regarding the lower back was in 1977, approximately 11 years after discharge from the service, at which time he complained of low back pain and left leg radicular pain due to a work injury.  The Veteran then suffered another work injury in 1994 for which he had lumbar surgery later that year.  The examiner determined that if in fact the Veteran had a significant back injury in service, there should be medical evidence to the fact, however, there was none.  

Regarding the right leg, the examiner noted evidence of peripheral vascular disease in both legs, as well as peripheral neuropathy secondary to diabetes mellitus.  As for the in-service right knee injury, the examiner opined that condition resolved without residuals and the current minimal degenerative changes in the medial compartment of the knee were age acquired changes.  Nonetheless, the examiner found some right leg radicular symptoms that he attributed to the lumbar spine condition, specifically the previous lumbar surgery in 1994.  As such, the examiner concluded that it was less likely as not that any right leg disability was caused or aggravated by the current back disability with the exception of the radiculopathy. 

In support of his claim the Veteran submitted an April 2012 letter from his treating physician, Dr.  M.B.  She reported that she had treated the Veteran for more than eight years, and he had exhibited trouble with his low back with radiating pain since she had known him.  She stated that the Veteran was involved in an accident where he attempted to jump from a forklift but his leg was caught beneath a seat and he fell approximately 15 feet.  Unfortunately, the corpsman that saw him at that time did not give him much credence and did not document that this occurred.  The Veteran was seen several weeks later by corpsman for complaints in addition to knee pain and swelling, but no x-ray was taken at that time.  He was told to carry on.  Three months later he returned for additional medical attention because of severe groin pain.  Apparently, the provider at that time told him that he did not know what to do with him and put him on light duty.  To this day he had been having back pain.  Dr.  M.B. concluded "[i]n summary, there is no doubt in my mind that this pleasant gentleman suffered injury while in service, that has continued to plague him since service."

In March 2014, the Veteran submitted a medical opinion report from a private physician, Dr. A.A., who etiologically related the Veteran's lumbar spine and right leg disabilities to service.  She reported having reviewed the Veteran's claims file, to include the service treatment records, post-service treatment records, VA examination reports, and hearing transcripts, and she discussed all relevant pertinent findings in her report.  Dr. A.A. noted that during service the Veteran injured his back when he jumped onto a rolling forklift and his right leg got caught causing him to fall sideways and then releasing him, which in turn caused him to fall approximately 15 feet to the deck below.  Reportedly, he fell on his back.  Dr. A.A.  opined that the Veteran's ongoing problems with his back and right lower extremity were more likely than not related to the Veteran's in-service injury.  

With regards to the 2010 VA examination report, Dr. A.A. noted that the examiner gave little credence to that fact that the Veteran incurred a significant fall from 15 feet high during service.  She noted that it was preposterous to think that an injury such as that one would not result in a significant back injury regardless of whether the Veteran sought treatment following the incident.  She further noted that the examiner mistakenly reported that the Veteran incurred two back injuries post-service discharge in 1977 and 1994, as no injuries were in fact documented post-service discharge.  In this regard, she noted that the evidence showed that in 1997 the Veteran developed back pain after he bent over and sneezed.  As such, a back injury was not documented at that time.  Similarly, the back pain appeared to have been exacerbated in 1994 while lifting a pipe at waist height.  Again, no actual injuries were recorded at that time.  Dr. A.A. questioned the examiner's finding that a 15 foot fall from a moving forklift should not, in his view, qualify as medically significant, yet sneezing while bending over was.  Dr. A.A., who noted that the Veteran's report of in-service injuries and chronicity of symptoms were credible, reported that following the in-service injury the Veteran continued to suffer from waxing and waning back and right leg pain, which was typical after an injury such as that incurred by the Veteran in service.  Dr. A.A. concluded that the Veteran's current diagnoses, degenerative disc disease of the lumbar spine and right leg radiculopathy, were consistent with the type of injury suffered by the Veteran in service.  As such, and in the absence of other injuries, it was more likely than not that the current back and right leg disabilities were related to the in-service injury.  

In this case, the Board finds that all medical opinions of record were submitted by competent medical professionals who either had access to the claims file and medical records and were aware of the Veteran's medical history and sufficiently informed to make a judgment on the etiology of his lumbar spine disorder and his right lower extremity disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that a medical opinion may not be discounted solely because the examiner did not review the claims file).

Given the Veteran's competent credible testimony regarding onset of his back and right leg symptoms, the documented in-service injury, and as the competent but contrary opinions which directly address the etiology question are entitled to, essentially, equal probative weight, the Board finds that the evidence for and against the claim is relatively evenly balanced, or, in other words, in relative equipoise.  Hence, the benefit of the doubt in resolving the issues shall be given to the claimant and entitlement to service connection for a lumbar spine disability and right lower extremity radiculopathy are granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a lumbar spine disability, diagnosed as degenerative disc disease at L5-S1, is granted.

Service connection for radiculopathy of the right lower extremity is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


